As Filed with the Securities and Exchange Commission on August 28, 2007 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 HYPERION ENERGY, INC. (Exact Name of Registrant as specified in its charter) Colorado 6770 None (State or jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification) P.O. Box 152112 San Diego, California92195 Telephone:(619) 569-8297 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Walter Reed President and Chief Executive Officer Hyperion Energy, Inc. P.O. Box 152112 San Diego, California92195 Telephone:(619) 569-8297 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Brian Reiss, Esq. 9121 Atlanta Avenue, Suite 638 Huntington Beach, California 92646 Telephone:(806) 624-6850 Facsimile:(714) 378-9093 Philip D. Forlenza, Esq. Giordano, Halleran & Ciesla, P.C. 125 Half Mile Road P.O. Box 190 Middletown, New Jersey 07748 Telephone:(732) 741-3900 Facsimile:(732) 224-6599 Approximate date of commencement of proposed sale to the public:As soon as practicable after the effective date of this Registration Statement and satisfaction of all other conditions under the asset purchase agreement dated July 26, 2007 between Hyperion Energy, Inc. and Accountabilities, Inc., which is attached as Annex A to the to the proxy statement/prospectus forming part of this registration statement. If the securities being registered on this form are being offered in connection with the formation of a holding company and there is compliance with General Instruction G, check the following box.o If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.oRegistration No. If this Form is a post-effective amendment filed pursuant to Rule 462 (d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. oRegistration No. CALCULATION OF REGISTRATION FEE Title of each class of securities registered Amount to be registered (1) Proposed maximum offering price per security Proposed maximum aggregate offering price Amount of registration fee (1) Common Stock, $.001 par value 18,000,000 $ .001 (2) $ 18,000 (2) $ 6,000 (1) Based upon one-third (1/3) of the par value of the shares registered in accordance with Rule 457(f)(2). (2) Represents par value of shares registered. The Registrant hereby amends this registration statement on any date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment that specifically states that this registration statement will thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the registration statement becomes effective on whatever date the Commission, acting pursuant to said Section 8(a), may determine. The information in this proxy statement/prospectus is not complete and may be changed.A registration statement relating to the securities to be issued under the Asset Purchase Agreement attached as Annex A to this proxy statement/prospectus has been filed with the Securities and Exchange Commission.The common stock may not be sold nor may offers to buy be accepted until the registration statement is effective.This proxy statement/prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state in which the offer or sale is not permitted. SUBJECT TO COMPLETION, DATED AUGUST 28, 2007 Dear Accountabilities shareholders: On behalf of the board of directors of Accountabilities, Inc., I am pleased to deliver this proxy statement/prospectus for Hyperion Energy’s proposed purchase of substantially all of the assets used by Accountabilities in itsstaffing and workforce solutions business. In connection with the asset purchase transaction, Hyperion Energy will issue a number of shares of its common stock to Accountabilities that is equal to the number of shares of common stock of Accountabilities outstanding at the time of the closing of the transaction.After giving effect to the surrender and cancellation of shares owned by Hyperion Energy’s existing sole shareholder, the shares of Hyperion Energy issued to Accountabilities will represent 100% of Hyperion Energy’s outstanding Common Stock after the completion of the transaction, and an application will be submitted to the National Association of Securities Dealers, Inc. for the quotation of Hyperion Energy common stock on the OTC Bulletin Board.Accountabilities will distribute all of the Hyperion Energy shares to Accountabilities’ stockholders as soon as reasonably practicable after the closing of the transaction.Accountabilities’ management believes that the transaction with Hyperion Energy will provide its shareholders with the added liquidity, and more accurate valuation, that companies listed on the OTC Bulletin Board enjoy compared to companies listed in the “pink sheets.” After careful consideration, the board of directors of Accountabilities has approved the asset sale transaction and unanimously recommends that its shareholders approve the transaction.Completion of the asset sale transaction requires that shareholders of Accountabilities approve the transaction.Accountabilities has scheduled a special shareholder meeting to obtain shareholder votes on this proposal.Information regarding the special meeting is included in this document.I encourage you to read this entire document and its annexes carefully before deciding how to vote.In particular, you should read and consider carefully the risks discussed under the caption titled “Risk Factors” beginning on page8 of the proxy statement/prospectus before completing your proxy card. Your vote is important, regardless of the number of shares you own.To vote your shares, you may use the enclosed proxy card or you may attend the special meeting of stockholders being held by Accountabilities.If you do not vote, it will have the same effect as voting against approval of the asset purchase transaction. We are very enthusiastic about the asset purchase transaction and join the members of the two companies’ boards in recommending that you vote “FOR” the proposals being submitted for your consideration and vote. Thank you for your continued support. /s/ ALLAN HARTLEY President Accountabilities, Inc. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of the transaction or the registration of Hyperion Energy common stock to be issued in the transaction or determined whether the proxy statement/prospectus is truthful or complete.Any representation to the contrary is a criminal offense. This proxy statement/prospectus is dated , 2007 and is first being mailed to shareholders of Accountabilities on or about , 2007. Accountabilities, Inc. 500 Craig Road, Suite 201 Manalapan, New Jersey07726 (732) 333-3622 NOTICE OF SPECIAL MEETING OF SHAREHOLDERS TO BE HELD , 2007 To the holders of common stock of Accountabilities, Inc.: The Special Meeting of Shareholders of Accountabilities will be held at 500 Craig Road, Manalapan, New Jersey, on , 2007 at a.m., New York City time, for the following purposes: 1. To consider and vote upon a proposal to approve the sale of substantially all of the assets used by Accountabilities, Inc. in itsstaffing and workforce solutions business to Hyperion Energy, Inc. in exchange for a number of shares of Hyperion Energy, Inc. common stock which will be equal to the number of shares of Accountabilities, Inc. common stock outstanding at the time of the closing of the transaction. 2. To consider and vote upon any motion to adjourn the meeting to a later time to permit, among other things, further solicitation of proxies if necessary to establish a quorum or to obtain additional votes in favor of the foregoing items. 3. To consider and act on such other business as may properly come before the meeting or any adjournment or adjournments thereof. Accountabilities’ board of directors has fixed the close of business on , 2007 as the record date for the determination of shareholders entitled to receive notice of and to vote at the meeting and any adjournment or postponements thereof. The proposals, as well as information about the proposed sale of Accountabilities’ assets to Hyperion Energy are described in detail in the accompanying proxy statement/prospectus.You are urged to read these materials very carefully and in their entirety before deciding how to vote. A quorum, consisting of a majority of shares of common stock entitled to vote at the special meeting, must be present in person or by proxy before action may be taken at the special meeting.The affirmative vote of holders of a majority of the outstanding shares of Accountabilities’ common stock is required to approve the asset purchase agreement and the transactions contemplated thereby.The affirmative vote of holders of the majority of the Accountabilities’ common stock present and entitled to vote at the special meeting is required to approve the other proposals. Your vote is very important, regardless of the number of shares of Accountabilities common stock you own.Please vote as soon as possible to ensure that your shares are represented at the special meeting.Even if you plan to attend the special meeting in person, please sign, date and return the accompanying proxy in the enclosed addressed envelope, which requires no postage if mailed in the United States.If you are a record holder, you may also cast your vote in person at the special meeting.If your shares are held in an account at a brokerage firm or bank, you must instruct your broker or bank on how to vote your shares. If you choose to approve a proposal, please check the box indicating a vote “FOR” the proposal by following the instructions contained in the enclosed proxy card.If you properly sign and return your proxy card with no voting instructions, you will be deemed to have voted “FOR” the approval of each of the proposals put forth at the special meeting.If you do not vote, it will have the same effect as a vote against the asset sale.You may revoke your proxy at any time before it is voted at the special meeting. After careful consideration, Accountabilities’ board of directors determined that the asset purchase agreement and the sale of substantially all of the assets used by Accountabilities in its staffing and workforce solutions business to Hyperion Energy is in the best interests of Accountabilities and its shareholders.The board of directors unanimously recommends that you vote “FOR” each of the proposals to be presented at the special meeting. By Order of the Board of Directors /s/ RONALD SHAPSS Ronald Shapss Chairman , 2007 WHETHER OR NOT YOU EXPECT TO ATTEND THE MEETING, PLEASE COMPLETE, DATE AND SIGN THE ENCLOSED PROXY AND MAIL IT PROMPTLY IN THE ENCLOSED ENVELOPE IN ORDER TO ENSURE REPRESENTATION OF YOUR SHARES. TABLE OF CONTENTS PAGE NO. QUESTIONS AND ANSWERS ABOUT THE TRANSACTION 1 SUMMARY 3 SELECTED FINANCIAL DATA OF HYPERION ENERGY 6 SELECTED FINANCIAL DATA OF ACCOUNTABILITIES 7 MARKET PRICE AND DIVIDEND INFORMATION 8 RISK FACTORS 8 CAUTIONARY STATEMENT CONCERNING FORWARD-LOOKING STATEMENTS 10 INFORMATION ABOUT THE SPECIAL MEETING 11 THE TRANSACTION 13 DESCRIPTION OF THE ASSET PURCHASE AGREEMENT 18 BUSINESS OF HYPERION ENERGY 21 HYPERION ENERGY MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITIONOR PLANOF OPERATION 21 BUSINESS OF ACCOUNTABILITIES 22 ACCOUNTABILITIES’ MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 25 ACCOUNTABILITIES’ MANAGEMENT 37 HYPERION ENERGY MANAGEMENT 42 SECURITY OWNERSHIP OF PRINCIPAL BENEFICIAL OWNERS AND MANAGEMENT 43 DESCRIPTION OF HYPERION ENERGY CAPITAL STOCK 44 CERTAIN LEGAL INFORMATION AND ADDITIONAL INFORMATION FOR SHAREHOLDERS 46 INDEX TO FINANCIAL STATEMENTS F-1 ANNEXES A.
